COX, J.
According to appellant’s abstract of the record, the condition of this case is as follows: Action *440on account begun before O. D. Sutton, justice of peace of Lynch Township in Texas county. The summons issued and served, an affidavit for change of venue filed. Papers filed in this case before Esq. Sutton sent to James Harmon, justice of peace of Sherrill township in Texas county but no transcript showing the order granting the change of venue by Justice Sutton. Parties appeared and trial had before Justice Harmon and judgment for plaintiff for $50. Defendant appealed to circuit court where judgment again went against him and he has appealed to this court.
Appellant’s contention here is that Justice Sutton, before whom the suit- was begun, made no order changing the venue from his court to that of Justice Harmon and for that reason neither Justice Harmon nor the circuit court acquired jurisdiction to try the case.
Respondent has filed an additional abstract of the record from which it appears that Justice Sutton did make an order changing the venue from his court to that of Justice Harmon. By this the objection to the jurisdiction of the court made by appellant is disposed of on the facts against appellant and it becomes unnecessary to pass on the legal question that would have arisen had there been no order granting a change of venue as claimed by appellant.
What gave rise to the apparent omission of the justice to make an order granting a change of venue is the fact that two cases between the same parties were-pending before him at the same time and an affidavit for change of venue in each case was filed by defendant at the same time and passed on by the justice at the same time and the transcript of the justice in both cases was made - on the same sheet of paper but a separate order granting a change of venue was made in each case. When the papers reached Justice Harmon, the paper containing the transcript in both cases was filed with the papers in the other case. Both cases *441were appealed from Justice Harmon’s court to the circuit court at the same time and the paper containing the transcript showing the order granting the change of venue in this case was attached to the files of the other case in the circuit court also.
Thé fact that the transcript of Justice Sutton in two cases was made on one sheet of paper and that paper attached to the files in another case did not destroy the force of the order made in this case nor prevent it becoming a part of the record in this case. Judgment affirmed.
All concur.